Citation Nr: 1500567	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ischemic heart disease, including as due to exposure to Agent Orange, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970 and from March 1975 to December 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes a May 2012 rating decision granted service connection for viral pericarditis.  Further, a March 2013 rating decision specifically denied entitlement to service connection for hypertension.  As the Veteran has not indicated his disagreement with the findings in either rating decision, the Board will not address these heart disabilities or their manifestations in the decision below. 


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for ischemic heart disease in an August 2004 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the August 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for ischemic heart disease.  

3.  The most probative evidence of record shows the Veteran does not currently have a diagnosis of ischemic heart disease.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied entitlement to service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for ischemic heart disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
3.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

To reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in June 2009, prior to the March 2010 denial of his claim on the merits.  

Also in this June 2009 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  The Veteran has also been provided VA examinations in June 2009, February 2010, February 2011, and March 2012 in connection with the claim on appeal.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claim.  

II.  New and Material Evidence

The Veteran's claim of service connection for a heart disorder was most recently denied in an August 2004 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision, or submit relevant evidence within one year following its issuance.  In fact, the next statement received by VA from the Veteran was his April 2009 petition to reopen the claim.  Accordingly, the August 2004 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  In this case, however, since the Veteran's claim was last denied, there was a regulatory change which now permits a presumption of service connection for ischemic heart disease for those exposed to Agent Orange.  This change in the regulatory landscape requires the Veteran's claim be considered directly on its merits.  

II.  Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307, 3.309, Veterans who served in Vietnam are generally presumed to have been exposed to herbicides, including Agent Orange, and in turn service connection may be presumed for certain disabilities.  Ischemic heart diseases is among the disabilities for which service connection may be presumed.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records show the Veteran, who served in Vietnam, was initially diagnosed with probable arteriosclerotic heart disease with probably acute extensive myocardial infarction in January 1987.  In November 1988, the Veteran again complained of chest pain, but it was noted that the etiology of this disorder was not clear as there was no objective evidence of an old myocardial infarction.  It was subsequently determined that the Veteran suffered from viral pericarditis.  There was no indication of ischemia.  There are no other complaints, treatment, or diagnoses pertaining to the Veteran's claim for ischemic heart disease during his military service.  

Numerous VA and private treatment records have been associated with the claims file.  Private treatment records indicate the Veteran has received diagnoses of hypertension and tachycardia; some include the Veteran reporting a history of coronary artery disease and a myocardial infarction; and some reflect a diagnosis of coronary artery disease, but were not accompanied by any diagnostic tests.  Indeed when in June 2009, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from his private physician, the accompanying stress echocardiogram revealed no ischemic abnormalities during the test.  Therefore, while the DBQ noted the reported history of myocardial infarction, the cardiologist concluded the echocardiogram was negative for ischemia.  

The Veteran underwent a VA examination in February 2010.  The VA examiner reviewed the Veteran's claims file and noted the in-service treatment for what was initially suspected of being a myocardial infarction, but was later changed to acute pericarditis when further testing revealed no evidence of ischemia.  The examiner also noted the Veteran's diagnoses of atypical chest pain, essential hypertension, and cardiac arrhythmia.  Ultimately, following a physical examination of the Veteran, the examiner determined that the Veteran suffers from longstanding atypical chest pain disorder that has not been found to have been caused by atherosclerotic heart disease, myocardial infarction, or heart failure.

In February 2011, the Veteran was again provided a VA examination concerning specifically the issue of ischemic heart disease.  The VA examiner reviewed the Veteran's claims file and considered all the evidence of record.  Ultimately, the VA examiner concluded there is no evidence of ischemic heart disease based on a normal coronary angiography and negative stress tests with high exercise tolerance.  The examiner further noted the Veteran was treating in service for viral endocarditis.  

Most recently, the Veteran was examined in March 2012 in an attempt to confirm a diagnosis of ischemic heart disease.  The VA examiner provided diagnoses of heart block, hypertensive heart disease, infectious heart disease, recurrent pericarditis, and the implantation of a cardiac pacemaker.  The examiner specifically determined the Veteran does not have any heart conditions that qualify within the generally accepted medical definition of ischemic heart disease.  Upon physical examination, the Veteran's heart rhythm was normal but his heart sound was abnormal due to the pacemaker.  There was no evidence of cardiac hypertrophy or dilation.  Ultimately, the VA examiner concluded that the Veteran does not have coronary artery disease, acute or old myocardial infarction, or viral endocarditis.  The examiner stated the fixed interior heart wall defect evident in 1988 was more than likely secondary to the resolving pericarditis, not an infarction, which is evidenced by the normal cardio angiogram in 1989.  The examiner further stated that the Veteran's complaints of ongoing chest pain with exertion in association with abnormal EKGs but with normal stress echocardiograms are more than likely due to recurrent pericarditis, not coronary artery disease or an old myocardial infarction.  The examiner further cited to current medical literature in support of her conclusions.  

The Veteran is certainly competent to proclaim having experienced relevant symptoms commonly associated with a heart disability, such as chest pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, as set out above, extensive work-up and evaluation demonstrates the Veteran does not have ischemic heart disease.  As he does not have the claimed disability, a basis for establishing service connection has not been presented.  


ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


